Exhibit 99.1 SolarCity Fourth Quarter 2015 Shareholder Letter Record nstalled for a Cumulative Total of 1.9 GW eployed with Forecasted Value of $3.64/W at a 6% Discount Rate Record Low Cost of $2.71/Watt as $1.90/Watt Installation Costs Achieve Initial 2017 Goal Adjusted Asset Financing in 2015 of $2.73/Watt, above Q4 2015 Costs 2016 Guidance Remains 1.25 GW Installed with Positive Cash Generation by Q4 February 9, 2016 Dear Fellow Shareholders: In 2015, SolarCity delivered record results in both residential and commercial MW Installed, Cost per Watt, and value creation. Moreover, we exited the year with a portfolio of 1.7 GW Deployed under Energy Contracts, generating an annualized run rate of ~2.4 TWh of energy, and operations deploying Energy Contracts at an annualized run rate over 1 GW with a Pre-Tax Unlevered NPV at a 6% discount rate of $3.64 per watt ($3.32 per watt contracted) at a cost of $2.71 per watt. We entered 2016 as the clear volume and relative cost leader of the U.S. distributed solar industry. Solar Deployments Reach New Highs, as Costs Decline to Record Lows · MW Installed: Record 272 MW, up 54% year-over-year · MW Deployed: 253 MW, up 44% year-over-year · Value of MW Deployed under Energy Contracts: $3.64 per watt at a 6% discount rate ($3.32 per watt contracted and $0.32 per watt estimated renewal) · Cost per Watt: $2.71 per watt, down 5% year-over-year
